Name: Council Regulation (EEC) No 2812/72 of 21 November 1972 concluding an agreement between the European Economic Community and the Swiss confederation on the application of the rules of Community transit
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy;  cooperation policy
 Date Published: nan

 31 . 12 . 73 Official Journal of the European Communities No L 365/225 REGULATION (EEC) No 2812/72 OF THE COUNCIL of 21 November 1972 on the conclusion of an Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the recommendation from the Commission ; Whereas the conclusion of an Agreement with the Swiss Confederation for the application by that country of the procedure instituted by Council Regulation (EEC) No 542/69 ( x ) of 18 March 1969 on Community transit should make possible a considerable reduction and simplification of the formalities to be completed at the time of crossing the frontiers between the Community and that country for all carriage of goods using both the territory of the Community and the territory of Switzerland, thereby facilitating international goods traffic ; Whereas such an Agreement should therefore be concluded between the European Economic Community and the Swiss Confederation, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit is concluded on behalf of the Community. The text of the Agreement is annexed to this Regulation . Article 2 The Community shall be represented on the Joint Committee provided for in Article 15 of the Agreement by the Commission, assisted by representatives of the Member States . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement referred to in Article 1 and to confer on them the powers required in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1972 . For the Council The President P. LARDINOIS (*) OJ No L 77, 29 . 3 . 1969, p. 1 .